DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 4/29/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US pub 20180006052).
	With respect to claim 1, Hwang teaches a three-dimensional semiconductor memory device, comprising (see figs. 1-4, particularly fig. 1 and associated text): 
an electrode structure STA including a plurality of gate electrodes sequentially stacked on a substrate (see para 0033); 
a first source conductive pattern ILS (ILS1,ILS2) between the substrate and the electrode structure; 
a vertical semiconductor pattern CH (channel) penetrating the electrode 88structure and the first source conductive pattern; and 
a data storage pattern ML1 extending between the vertical semiconductor pattern and the electrode structure, wherein the vertical semiconductor pattern comprises a recess region OP2 (see fig. 2K), adjacent to the first source conductive pattern, and 
wherein the first source conductive pattern protrudes into the recess region.  
With respect to claim 2, Hwang teaches the first source conductive pattern comprises: a vertical part (part of the conductive pattern in the recess) penetrating the data storage pattern; and a protrusion extending from the vertical part into the recess region.  
With respect to claim 4, Hwang teaches the first source conductive pattern further comprises a horizontal part (the part of conductive pattern outside of the recess) extending from the vertical part to a location below the electrode structure.  
Allowable Subject Matter
Claims 3, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814